 
TABLE OF CONTENTS
 
Exhibit 10.4
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “ Agreement ”) is made and entered into
as of October 29, 2009, by and among Secure America Acquisition Corporation, a
Delaware corporation (the “ Company ”), and the investors listed on Schedule A
hereto (the “ Investors ”).
 
WHEREAS, the Company, Ultimate Escapes Holdings, LLC, a Delaware limited
liability company (the “ LLC ”), Ultimate Resort Holdings, LLC, a Delaware
limited liability company and the member representative, have entered into a
Contribution Agreement, dated as of September 2, 2009 (the “ Contribution
Agreement ”), pursuant to which the Company will receive Membership Interests in
the LLC in exchange for the Contributed Property, as defined therein;
 
WHEREAS, pursuant to and in accordance with the terms and provisions of the
Amended and Restated Operating Agreement of the LLC (the “ Operating Agreement
”), the Investors have certain rights with respect to conversion of their
Membership Interests into capital stock of the Company; and
 
WHEREAS, one of the conditions to the consummation of the transactions
contemplated by the Contribution Agreement is the execution and delivery of this
Agreement.
 
The Company and the Investors hereby agree as follows:
 
1. Definitions.
 
Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Contribution Agreement. As used in this Agreement, the
following terms shall have the following meanings:
 
“ Advice ” shall have meaning set forth in Section 3(m).
 
“ Affiliate ” means, with respect to any Person, any other Person that directly
or indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “ control ,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms of “ affiliated ,” “ controlling ” and “ controlled ” have meanings
correlative to the foregoing.
 
“ Board ” shall have meaning set forth in Section 3(n).
 
“ Business Day ” means any day except Saturday, Sunday and any day which shall
be a legal holiday or a day on which banking institutions in the state of New
York generally are authorized or required by law or other government actions to
close.
 
“ Closing Date ” means the date of the closing of the transactions contemplated
by the Contribution Agreement.
 
“ Commission ” means the Securities and Exchange Commission.
 
“ Common Stock ” means the Company’s Common Stock, par value $0.0001 per share.
 
“ Effectiveness Period ” shall have the meaning set forth in Section 2.
 
“ Exchange Act ” means the Securities Exchange Act of 1934, as amended.
 
“ Filing Date ” means the date that is eight (8) months following the Closing
Date.
 
“ Holder ” or “ Holders ” means each of the Investors and any transferee of any
of them to whom Registrable Securities have been transferred in accordance with
Section 7(e) of this Agreement, other than a transferee to whom Registrable
Securities have been transferred pursuant to a Registration Statement under the
Securities Act or Rule 144 or Regulation S under the Securities Act (or any
successor rule thereto).
 
“ Indemnified Party ” shall have the meaning set forth in Section 5(c).
 
“ Indemnifying Party ” shall have the meaning set forth in Section 5(c).

 
1

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
“ Losses ” shall have the meaning set forth in Section5(a).
 
“ Person ” means an individual or a corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind.
 
“ Proceeding ” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“ Prospectus ” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments.
 
“ Registration Expenses ” shall mean all expenses incurred by the Company in
compliance with Section 2 hereof, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration (but excluding
the compensation of regular employees of the Company, which shall be paid in any
event by the Company).
 
“ Registrable Securities ” means the shares of Common Stock issued pursuant to
the Operating Agreement; provided, however , that such shares of Common Stock
shall no longer be deemed Registrable Securities if either (i) such shares have
been sold pursuant to an effective Registration Statement or pursuant to Rule
144 or (ii) such shares may be sold without restriction under Rule 144.
 
“ Registration Statement ” means the registration statement and any additional
registration statements contemplated by Sections 2 or 3, including (in each
case) the Prospectus, amendments and supplements to such registration statement
or Prospectus, including pre- and post-effective amendments, all exhibits
thereto, and all material incorporated by reference in such registration
statement.
 
“ Rule 144 ” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“ Rule 158 ” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“ Rule 415 ” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“ Securities Act ” means the Securities Act of 1933, as amended.
 
“ Selling Expenses ” shall mean, with respect to a given Holder, all
underwriting discounts and selling commissions applicable to the sale of the
Registrable Securities of such Holder and all fees and disbursements of counsel
to such Holder.
 
2. Shelf Registration.
 
The Company shall use commercially reasonable efforts to prepare and file with
the Commission as soon as practicable after the Closing Date (but in any event
by the Filing Date), a “shelf” Registration Statement covering the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415. The Registration Statement shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form in accordance herewith). The Company shall use its commercially reasonable
efforts to cause the Registration Statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, and to keep
such Registration Statement continuously effective under the Securities Act
until such date as is the earlier of (x) the date when all Registrable
Securities covered by such Registration Statement have been sold or (y) the date
on which the Registrable Securities may be sold without any restriction pursuant
to Rule 144 as determined by the counsel to the Company pursuant to a written
opinion letter, addressed to the Company’s transfer agent to such effect (the “
Effectiveness Period ”).

 
2

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
3. Registration Procedures.
 
In connection with the Company’s registration obligations hereunder, the Company
shall:
 
(a) Use commercially reasonable efforts to prepare and file with the Commission,
as soon as practicable following the Closing Date (but in any event on or prior
to the Filing Date), a Registration Statement on Form S-3 (or if the Company is
not then eligible to register for resale the Registrable Securities on Form S-3
such registration shall be on another appropriate form in accordance herewith)
including the method or methods of distribution thereof as specified by the
Holders (except if otherwise directed by the Holders) and in accordance with
applicable law, and cause the Registration Statement to become effective and
remain effective as provided herein; provided, however , that not less than five
(5) Business Days prior to the filing of the Registration Statement or any
related Prospectus or any amendment or supplement thereto, the Company shall (i)
furnish to the Holders, copies of all such documents proposed to be filed, which
documents will be subject to the review of such Holders, and (ii) cause its
officers and directors, counsel and independent certified public accountants to
respond to such inquiries as shall be necessary, in the reasonable opinion of
counsel to such Holders, to conduct a reasonable review of such documents. The
Company shall not file the Registration Statement or any such Prospectus or any
amendments or supplements thereto to which the Holders of a majority of the
Registrable Securities shall reasonably object in writing within five (5)
Business Days of their receipt thereof.
 
(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement as may be necessary to
keep the Registration Statement continuously effective as to the applicable
Registrable Securities for the Effectiveness Period and prepare and file with
the Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities; (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424
(or any similar provisions then in force) promulgated under the Securities Act;
(iii) respond as promptly as possible to any comments received from the
Commission with respect to the Registration Statement or any amendment thereto
and as promptly as possible provide the Holders true and complete copies of all
correspondence from and to the Commission relating to the Registration
Statement; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement during the
applicable period in accordance with the intended methods of disposition by the
Holders thereof set forth in the Registration Statement as so amended or in such
Prospectus as so supplemented.
 
(c) Notify the Holders of Registrable Securities as promptly as possible (i)(A)
when a Prospectus or any Prospectus supplement or post-effective amendment to
the Registration Statement is filed; (B) when the Commission notifies the
Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on such Registration Statement and
(C) with respect to the Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the Commission or any
other Federal or state governmental authority for amendments or supplements to
the Registration Statement or Prospectus or for additional information; (iii) of
the issuance by the Commission of any stop order suspending the effectiveness of
the Registration Statement covering any or all of the Registrable Securities or
the initiation or threatening of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation of any Proceeding for
such purpose; and (v) of the occurrence of any event that makes any statement
made in the Registration Statement or Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 
3

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
(d) Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of, as promptly as possible, (i) any order
suspending the effectiveness of the Registration Statement or (ii) any
suspension of the qualification (or exemption from qualification) of any of the
RegistrableSecurities for sale in any jurisdiction.
 
(e) If requested by the Holders of a majority in interest of the Registrable
Securities, (i) promptly incorporate in a Prospectus supplement or
post-effective amendment to the Registration Statement such information as the
Company reasonably agrees should be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as practicable after the Company has received notification of the matters to be
incorporated in such Prospectus supplement or post-effective amendment.
 
(f) If requested by any Holder, furnish to such Holder, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the Commission.
 
(g) Promptly deliver to each Holder, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request; and
subject to the provisions of Section 3(m), the Company hereby consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.
 
(h) Prior to any public offering of Registrable Securities, use its commercially
reasonable efforts to register or qualify or cooperate with the selling Holders
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Holder requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things reasonably necessary or advisable to
enable the disposition in such jurisdictions of the Registrable Securities
covered by a Registration Statement; provided, however , that the Company shall
not be required to qualify generally to do business in any jurisdiction where it
is not then so qualified or to take any action that would subject it to general
service of process in any such jurisdiction where it is not then so subject or
subject the Company to any material tax in any such jurisdiction where it is not
then so subject.
 
(i) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold pursuant to a
Registration Statement, which certificates, to the extent permitted by
applicable federal and state securities laws, shall be free of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any Holder may request in connection with any
sale of Registrable Securities.
 
(j) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
 
(k) Use its commercially reasonable efforts to cause all Registrable Securities
relating to such Registration Statement to be listed on the Nasdaq Stock Market
or any other securities exchange, quotation system or market, if any, on which
similar securities issued by the Company are then listed.

 
4

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(l) Comply in all material respects with all applicable rules and regulations of
the Commission and make generally available to its security holders earning
statements satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 not later than 45 days after the end of any 12-month period (or 90 days
after the end of any 12-month period if such period is a fiscal year) commencing
on the first day of the first fiscal quarter of the Company after the effective
date of the Registration Statement, which statement shall conform to the
requirements of Rule 158.
 
(m) Be permitted to require each selling Holder to furnish to the Company
information regarding such Holder and the distribution of such Registrable
Securities as is required by law to be disclosed in the Registration Statement,
Prospectus, or any amendment or supplement thereto, and the Company may exclude
from such registration the Registrable Securities of any such Holder who
unreasonably fails to furnish such information within ten (10) Business Days
after receiving such request, provided, however ; that the Company shall amend
such registration statement to include such Holder within ten (10) Business Days
of receiving such information from the Holder.
 
Each Holder covenants and agrees that (i) it will not sell any Registrable
Securities under the Registration Statement until it has received copies of the
Prospectus as then amended or supplemented as contemplated in Section 3(g) and
notice from the Company that such Registration Statement and any post-effective
amendments thereto have become effective as contemplated by Section 3(c) and
(ii) it and its officers, directors or Affiliates, if any, will comply with the
prospectus delivery requirements of the Securities Act as applicable to them in
connection with sales of Registrable Securities pursuant to the Registration
Statement.
 
Each Holder agrees by its acquisition of such Registrable Securities that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Section 3(c)(ii), 3(c)(iii), 3(c)(iv), 3(c)(v) or 3(n), such Holder
will forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement contemplated by
Section 3(j), or until it is advised in writing (the “ Advice ”) by the Company
that the use of the applicable Prospectus may be resumed, and, in either case,
has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.
 
(n) If (i) there is material non-public information regarding the Company which
the Company’s Board of Directors (the “ Board ”) reasonably determines not to be
in the Company’s best interest to disclose and which the Company is not
otherwise required to disclose, or (ii) there is a significant business
opportunity (including, but not limited to, the acquisition or disposition of
assets (other than in the ordinary course of business) or any merger,
consolidation, tender offer or other similar transaction) available to the
Company which the Board reasonably determines not to be in the Company’s best
interest to disclose, then the Company may postpone or suspend filing or
effectiveness of a registration statement for a period not to exceed twenty (20)
consecutive days.
 
4. Registration Expenses.
 
All Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to this Agreement shall be borne by the
Company, and any and all Selling Expenses of a given Holder shall be borne by
such Holder.
 
5. Piggyback Registration Rights.
 
(a) If there is not an effective registration covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than pursuant to (i) a registration statement on Forms S-4 or
S-8 (each as promulgated under the Securities Act) or any successor or
substantially similar forms, (ii) a registration on any form that does not
permit secondary sales, or (iii) a registration statement relating to secondary
sales of any securities purchased from the Company in a private placement for
cash in which the registration rights agreement entered into by the Company in
connection therewith prohibits the inclusion of the Registrable Securities in
such registration statement (provided that the Company will use commercially
reasonable efforts not to restrict the Holders’ registration rights hereunder),
it will give written notice (a “ Registration Notice ”) to the Holders of such
intention and, if within ten (10) days of the Holders’ receipt of such
Registration Notice, the Holders provide the Company with a written request to
participate in such registration, then the Company, subject to Section 5(b)
below, will use its best efforts to include in such registration, and in any
underwriting involved therein, all of the Registrable Securities included in
such request (a “ Piggyback Registration ”). Notwithstanding anything to the
contrary contained herein, the Company shall have no obligation to register
Registrable Securities pursuant to this Section 5 to the extent that the sale of
such securities is deemed to be a primary underwritten offering by the Company.

 
5

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(b) Underwritten Offerings .  (i) In the case of an underwritten offering by the
Company of securities, the Holders shall, with respect to Registrable Securities
that the Holders then desire to sell, enter into an underwriting agreement with
the same underwriters engaged by the Company with respect to securities being
offered by the Company, and the Company shall cause such underwriters to include
in any such underwriting all of the Registrable Securities that the Stockholder
then desires to sell, subject to paragraph (ii) below; provided, however , that
such underwriting agreement is in substantially the same form as the
underwriting agreement that the Company enters into in connection with the
primary offering it is making. If the Stockholder disapproves of the terms of
any such underwriting, the Stockholder may elect to withdraw therefrom by
written notice to the Company and the managing underwriter. Any Registrable
Securities excluded or withdrawn from such underwriting shall be withdrawn from
such registration. The Company shall not be required to include in such
registration statement, the Registrable Securities held by any Holder that does
not accept and agree to the terms of the underwriters selected by the Company,
including the execution and delivery of an underwriting agreement in the same
form requested by such underwriters for any other selling shareholders selling
shares pursuant to such registration statement.
 
(ii) If the Company decides, based on the advice of the managing underwriter
with respect to such underwritten offering, that the number of Registrable
Securities to be offered by the Company, the Holders and all other selling
security holders be reduced because of market conditions or because the offering
would be materially and adversely affected, then the Company will so notify the
Holders in writing and such Registrable Securities shall be reduced pro rata by
such amount as the managing underwriter may determine. The number of shares of
securities that are entitled to be included in the registration and underwriting
shall be allocated first to the Company for securities being sold on its own
account and as required by any other registration rights agreement entered into
prior to the date hereof; second, to the extent available, the Registrable
Securities that the Holders have requested to be included therein; and third, to
the extent available, among any other selling security holders, as nearly as
possible pro rata based on the number of securities such selling security
holders have requested to be included therein.
 
6. Indemnification.
 
(a) Indemnification by the Company.   The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, brokers (including brokers who offer and sell
Registrable Securities as principal as a result of a pledge or any failure to
perform under a margin call of Common Stock), investment advisors and employees
of each of them, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
costs of preparation and attorneys’ fees) and expenses (collectively, “ Losses
”), as incurred, arising out of or based upon any untrue or alleged untrue
statement of a material fact contained in the Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or based upon any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto), in the light of the circumstances under
which they were made, not misleading, except to the extent, but only to the
extent, that such untrue statements or omissions arise out of or are based upon
information regarding the Holders or such other Indemnified Party furnished in
writing to the Company by a Holder expressly for use therein, which information
was reasonably relied on by the Company for use therein or to the extent that
such information relates to a Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by a Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto.
The Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.

 
6

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(b) Indemnification by Holders.   Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, the directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or based upon any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or based upon any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto), in the light of the circumstances under which they were
made, not misleading, to the extent, but only to the extent, that such untrue
statement or omission is contained in any information so furnished in writing by
such Holder or other Indemnified Party to the Company expressly for use therein
and that such information was reasonably relied upon by the Company for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement, such Prospectus or such form of Prospectus or any
amendment or supplement thereto. Notwithstanding anything to the contrary
contained herein, the Holders shall be liable under this Section 6(b) for only
that amount as does not exceed the net proceeds to such Holder as a result of
the sale of Registrable Securities pursuant to such Registration Statement.
 
(c) Conduct of Indemnification Proceedings.   If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “ Indemnified
Party ”), such Indemnified Party promptly shall notify the Person from whom
indemnity is sought (the “ Indemnifying Party ”) in writing, and the
Indemnifying Party shall be entitled to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have
proximately and materially adversely prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such parties shall have been advised by counsel
that a conflict of interest is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
withheld, effect any settlement of, or consent order with respect to, any
pending or threatened Proceeding in respect of which any Indemnified Party is a
party and indemnity has been sought hereunder.

 
7

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten (10)
Business Days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder;provided, that the Indemnified Party shall reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification hereunder).
 
(d) Contribution.   If indemnification under Section 6(a) or 6(b) is due but
unavailable to an Indemnified Party because of a failure or refusal of a
governmental authority to enforce such indemnification in accordance with its
terms (by reason of public policy or otherwise), then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and theparties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 6(c), any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties pursuant to the law.
 
7. Rule 144.
 
As long as any Holder owns Registrable Securities, the Company covenants to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to Section 13(a) or 15(d) of the Exchange Act. As long
as any Holder owns Registrable Securities, if the Company is not required to
file reports pursuant to Section 13(a) or 15(d) of the Exchange Act, it will
prepare and furnish to the Holders and make publicly available in accordance
with Rule 144(c) promulgated under the Securities Act annual and quarterly
financial statements, together with a discussion and analysis of such financial
statements in form and substance substantially similar to those that would
otherwise be required to be included in reports required by Section 13(a) or
15(d) of the Exchange Act, as well as any other information required thereby, in
the time period that such filings would have been required to have been made
under the Exchange Act. The Company further covenants that it will take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Person to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act, including providing
any legal opinions relating to such sale pursuant to Rule 144. Upon the request
of any Holder, the Company shall deliver to such Holder a written certification
of a duly authorized officer as to whether it has complied with such
requirements.

 
8

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
8. Miscellaneous.
 
(a) No Inconsistent Agreements.   The Operating Agreement contains “lock-up”
provisions which provide that from the date hereof to the earlier of (x) the
date on which the Company consummates a transaction that results in all of its
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property, or (y) the first anniversary of the date of this
Agreement, each Investor agrees that it shall not Transfer (as such term is
defined in the Operating Agreement) any Registrable Securities it obtains, other
than (a) to a Permitted Transferee (as such term is defined in the Operating
Agreement) ( provided that the Permitted Transferee agrees, in writing, to be
bound by the terms of Section 10.8 of the Operating Agreement), or (b) to the
extent authorized by the Company in writing prior thereto. Nothing contained
herein shall be deemed to alter or modify the obligations of such Holder under
such Operating Agreement. Except for the Operating Agreement, neither the
Company nor any of its subsidiaries has, as of the date hereof entered into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.
 
(b) Amendments and Waivers.   The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
at least a majority of the Registrable Securities to which such waiver or
consent relates.
 
(c) Notices.   Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earlier of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified for notice prior to 5:00 p.m., New York City time, on
a Business Day, (ii) the Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified for notice later than 5:00 p.m., New York City time, on any
date and earlier than 11:59 p.m., New York City time, on such date, (iii) the
Business Day following the date of mailing, if sent by overnight delivery by
nationally recognized overnight courier service or (iv) actual receipt by the
party to whom such notice is required to be given. The addresses for such
communications shall be with respect to each Holder at its address set forth in
the stock register, or with respect to the Company, addressed to:
 
Secure America Acquisition Corporation
1005 North Glebe Road, Suite 550
Arlington, VA 22201
Attention: Thomas McMillen
Facsimile: (703) 528-0956
 
or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice. Copies of notices to the Company shall be sent to Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo, P.C., 666 Third Avenue, New York, NY 10017,
Attention: Kenneth R. Koch, Esq., Facsimile: (212) 983-3115.
 
(d) Successors and Assigns.   This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.
 
(e) Assignment.   Neither this Agreement nor any of the rights, duties, or
obligations of any party hereunder may be assigned or delegated (by operation of
law or otherwise) by either party hereto except with the prior written consent
of the other party hereto; provided, however , that a Holder may assign or
delegate its rights, duties and obligations hereunder to any transferee of such
Holder’s Registrable Securities who agrees in writing to become bound by the
terms and conditions of this Agreement, so long as such assignment or delegation
is not in violation of the Contribution Agreement, Operating Agreement or any
applicable law or regulation.
 
(f) Counterparts.   This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

 
9

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
(g) Governing Law.   This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of law thereof.
 
(h) Cumulative Remedies.   The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(i) Severability.   If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable in any respect,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declaredto be the intention
of the parties that they would have executed the remaining terms, provisions,
covenants and restrictions without including any of such that may be hereafter
declared invalid, illegal, void or unenforceable.
 
(j) Headings.   The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
10

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.



  SECURE AMERICA ACQUISITION CORPORATION        
By:
/s/ C. Thomas McMillen
   
Name:
C. Thomas McMillen
   
Title:
Co-Chief Executive Officer




 
ULTIMATE RESORT HOLDINGS, LLC
     
By:
/s/ James M. Tousignant
 
Name:  /s/ James M. Tousignant
 
Title:  Chief Executive Officer
     
PRIVATE ESCAPES HOLDINGS, LLC
     
By:
/s/ Richard Keith
 
Name:  Richard Keith
 
Title: Managing Member,
 
  Chief Executive Officer




   
/s/ James M. Tousignant
   
James M. Tousignant
         
/s/ Richard Keith
   
Richard Keith
         
/s/ Phillip Callaghan
   
Phillip Callaghan
         
/s/ Steve Healy
   
Steve Healy
         
/s/ Ed Powers
   
Ed Powers
         
/s/ Gregg Amonette
   
Gregg Amonette
         
/s/ Thomas D’Ambrosio
   
Thomas D’Ambrosio
         
/s/ Steve Griessel
   
Steve Griessel


 
11

--------------------------------------------------------------------------------

 

Schedule A


Schedule of Investors


Secure America Acquisition Corporation


Ultimate Resort Holdings, LLC


Private Escapes Holdings, LLC


James M. Tousignant


Richard Keith


Phillip Callaghan


Steve Healy


Ed Powers


Gregg Amonette


Thomas D’Ambrosio


Steve Griessel
 
12

--------------------------------------------------------------------------------

